Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This non-final office action is responsive to the U.S. patent application no. 16/111,259 filed on August 24, 2018. 
Claims 1-15 are pending;
Claims 1-15 are rejected.
Priority
Applicant's claim for priority under 35 U.S.C. 119(e) to U.S. Provisional application No. 62/628,310 filed on February 9, 2018 has been acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 22, 2018 is compliant with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1 recites “a method for learning classifier-agnostic node representations” comprises the steps of 
“learning representations of nodes of a graph structure …”,
learning embeddings of the class label information for at least some of the nodes” and
“injecting the learned embeddings of the class label information in to the nodes representations …”.
Although a method falls into one of the four statutory categories, the method steps as cited above amount to no more than a “disembodied mathematical algorithm”, which directs the claim to a judicial exception. See MPEP 2106.04 I and 2106.04(a)(2).
The rationale for arguing that the method steps in claim 1 are no more than mathematical algorithm/calculation is as follows:
1. a graph structure is an abstract data structure and “representations of nodes of the graph structure” is a set of mathematical values, hereinafter referred to as a first set of mathematical values. “learning the representations of nodes of the graph structure” is merely a way to derive the first set of mathematical values via mathematical calculation.
2. class label information is a second set of mathematical values and “learning embeddings of the class label information for at least some of the nodes” is merely another mathematical calculation that transforms the “class label information”, i.e. the second set of mathematical values into “embeddings of the class label information”, which we will refer to as a third set of mathematical values.
3. “injecting the learned embeddings of the class label information into the nodes representations” is yet again another mathematical calculation that combines the third set of mathematical values with the first set of mathematical values.
Therefore, the entire process is nothing more than mathematical calculation that is considered judicial exception under 35 U.S.C 101.

claims 2-9 not only fail to overcome the judicial exception issue in claim 1, but also introduce additional mathematical calculation steps that further the issue.
 Claim 10 recites a system comprising one or more processors that are configured to execute the method steps in claim 1, which the analysis above has shown to be nothing more than disembodied mathematical calculation. Therefore claim 10 is also directed to judicial exception under 35 U.S.C. 101.
Dependent claims 11-14 not only fail to overcome the judicial exception issue in claim 10, but also introduce additional mathematical calculation steps that further the issue.
Claim 15 recites a computer readable medium having instructions which when executed by one or more processors provides for execution of steps that amount to no more than mathematical manipulation of data values.  Therefore the claim is directed to judicial exception under 35 U.S.C. 101.
Claims 1-7 and 10-15 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  
Claim 1 recites “a method for learning classifier-agnostic node representations” comprises the steps of 
“learning representations of nodes of a graph structure …”,
“learning embeddings of the class label information for at least some of the nodes” and
“injecting the learned embeddings of the class label information in to the nodes representations …”.
The claimed method of learning and injecting has no clear utility. 
The inventions recited in the dependent claims 2-7 also lack clear utility.
Similarly, the inventions recited in claims 10-15 have no clear utility.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
To clearly communicate Examiner’s rejection rationale, the relevant claims are reproduced below, with the rejection rationale embedded in them.
Claim 1. A method for learning classifier-agnostic node representations that are independent from particular classification functions and carry class label information, the method comprising: 
learning representations of nodes of a graph structure (it is unclear what the graph structure entails and what it is used for. As graph is an abstract data type in computer science, a general recitation of a graph structure makes it impossible for one of ordinary skill in the art to find out what graph structures would fall into the scope of this graph structure, leaving its scope indefinite; it is also unclear what a node in the graph structure is used for and what “representations of nodes” refers to) according to an unsupervised learning framework (unsupervised learning, as opposed to supervised learning, is one of two categories of machine learning; merely reciting “an unsupervised learning framework” without specifying what the unsupervised learning framework entails makes it impossible to construct a scope for said framework and leaves its scope indefinite) by applying a distance-based or similarity-based loss (It is unclear what “loss” refers to and what is used as a reference point for determining the loss.  Furthermore, it is unclear what constitutes the distance or similarity loss, leaving the scope of “distance-based or similarity-based loss” ambiguous) between the nodes; and 
it is unclear what class label information is; it is also unclear what embeddings of the class label information entails, leaving the scope of these claim elements indefinite); and 
injecting the learned embeddings of the class label information into the node representations learned according to the unsupervised learning framework (it is unclear what “injecting” entails.  The indefiniteness of “injecting” combined with the indefiniteness of “unsupervised learning framework” makes it impossible to construe a claim interpretation), 
Claim 2. The method according to claim 1, wherein injecting the learned embeddings of the class label information further comprises: maintaining a copy of class labels for each attribute label type of the nodes (it is unclear what any of the “class labels”, “attribute” and “attribute label type” entails and what it covers) and, for each of the copies, learning a distinct embedding particular to the respective label types (it is unclear what “embedding” entails and whose embedding this is, making it impossible to interpret the claim element and determine its scope); 
prior to each learning iteration (it is unclear what “a learning iteration” entails), sampling for each of the nodes and each of the label types, a set of labels associated with the respective node for the respective label type uniformly at random (it is unclear what “a set of labels associated with the respective node” means; it is also unclear how the sampling is done and what results the sampling produces), and choosing the label types for nodes not having class labels (it is unclear why some nodes do not have class labels, neither is it clear how the “choosing” is done); and 
using the sets of labels in a learning iteration according to the unsupervised learning framework (it is unclear how “the sets of labels is used in a learning iteration”).  
Claim 3. The method according to claim 1, further comprising incorporating sequence data into the unsupervised learning framework (Without clearly reciting the structure of an unsupervised learning framework, it is unclear to one of ordinary skill in the art how the “incorporating” is done.  The lack of specific details leaves the scope of these claim elements indefinite).  
Claim 4. The method according to claim 1, further comprising training a plurality of classification functions on the learned node representations, and selecting the classification function having the highest accuracy for a given production system (it is unclear what “a plurality of classification functions” entails; furthermore, “highest accuracy” is a relative term and it is unclear what applicant considers as “highest accuracy”).  
Claim 6. The method according to claim 1, further comprising inducing the graph structure based on similarities among input samples (as similarity is usually determined based on a specific criteria, it is unclear what criteria falls into the scope of “similarities among input samples” in this claim).  
Claim 7. The method according to claim 6, further comprising adding a new node to the graph structure based on similarities between the new node and the nodes of the graph structure.  
Claim 8. The method according to claim 1, wherein the nodes correspond to patients and the node representations are learned according to the unsupervised learning framework based on similarities among the patients according to electronic health records (it is unclear what is considered as similarities among patients), the method further comprising using one of a plurality of classification functions having a highest accuracy to determine a personalization action (it is unclear what “a plurality of classification functions” entails; furthermore, “highest accuracy” is a relative term and it is unclear what applicant considers as “highest accuracy”) .  
Claims 5 and 9 depend from claims with indefiniteness issues, therefore inherit such issues.
Claims 10-14 recite substantially the same subject matter as claims 1-5, respectively; therefore they have the same indefiniteness issues as claims 1-5.
Claim 15 recites substantially the same subject matter as claim 2, therefore has the same indefiniteness issues as claim 2.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6-8, 10-13 and 15 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
To clearly communicate Examiner’s rejection rationale, the relevant claims are reproduced below, with claim elements at question being underlined and bold faced.
Claim 1. A method for learning classifier-agnostic node representations that are independent from particular classification functions and carry class label information, the method comprising: 
learning representations of nodes of a graph structure according to an unsupervised learning framework by applying a distance-based or similarity-based loss between the nodes; and 
learning embeddings of the class label information for at least some of the nodes; and 
. 
Claim 2. The method according to claim 1, wherein injecting the learned embeddings of the class label information further comprises: maintaining a copy of class labels for each attribute label type of the nodes and, for each of the copies, learning a distinct embedding particular to the respective label types; 
prior to each learning iteration, sampling for each of the nodes and each of the label types, a set of labels associated with the respective node for the respective label type uniformly at random; and 
using the sets of labels in a learning iteration according to the unsupervised learning framework.  
Claim 3. The method according to claim 1, further comprising incorporating sequence data into the unsupervised learning framework.  
Claim 4. The method according to claim 1, further comprising training a plurality of classification functions on the learned node representations, and selecting the classification function having the highest accuracy for a given production system.  
Claim 6. The method according to claim 1, further comprising inducing the graph structure based on similarities among input samples.  
Claim 7. The method according to claim 6, further comprising adding a new node to the graph structure based on similarities between the new node and the nodes of the graph structure.  
Claim 8. The method according to claim 1, wherein the nodes correspond to patients and the node representations are learned according to the unsupervised learning framework similarities among the patients according to electronic health records, the method further comprising using one of a plurality of classification functions having a highest accuracy to determine a personalization action.  
Claims 10-13 recite substantially the same subject matter as claims 1-4, respectively; therefore they have the same indefiniteness issues as claims 1-4.
Claim 15 recites substantially the same subject matter as claim 2, therefore has the same indefiniteness issues as claim 2.
Relevant Prior Art
The references Athey et al. (US 20180330824) and HU (EP 3499386) are cited because they teach methods for organizing and managing patient medical data/records using machine learning so that personalized treatment may be developed out of the data/records.  The NPL reference Akata et al. disclosed methods for classification label embedding.  The reference Garcia Duran is owned by the same company NEC Laboratory as the instant application. 
Due to the ambiguity and indefiniteness issues of the pending claim language as explained in the section “Claim Rejection – 35 U.S.C. 112” above,  Examiner found it impossible to apply these references to the subject matter in the claim without introducing significant confusion.  However, such references may be applied when the claims are amended to overcome the 35 U.S.C. 112(a) and (b) issues.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442